***********
In an Opinion filed on May 17, 2011, the Court of Appeals remanded this matter to the Full Commission "to determine the amount of attorneys' fees incurred as a result of the appeal to this Court" pursuant to N.C. Gen. Stat. § 97-88. Plaintiff's counsel has submitted a brief which includes an Affidavit in support of his request for attorneys' fees in the amount of $2,500.00. Counsel for Defendants has filed a response indicating that Defendants have no objection to the amount of attorneys' fees requested in Plaintiff's counsel's petition.
                               ***********
Based upon the parties' submissions, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff's counsel spent 10 hours working on behalf of Plaintiff on Defendants' appeal to the Court of Appeals. This included time spent reviewing the evidentiary record, *Page 2 
reviewing opposing counsel's brief, conducting legal research, and writing the brief to the Court of Appeals.
2. Plaintiff's counsel has been licensed to practice law in North Carolina since May 1991. He served for over 10 years as a Deputy Commissioner with the North Carolina Industrial Commission. He has represented injured employees in workers' compensation cases since February 2005.
3. Taking into account the amount of time Plaintiff's counsel expended on the appeal to the Court of Appeals, as well as Plaintiff's counsel's experience and expertise in handling workers' compensation cases, a fee is $2,500.00 is reasonable in this case.
                               ***********
Based upon the foregoing, the Full Commission concludes as a matter of law as follows:
 CONCLUSION OF LAW
Pursuant to the directive of the North Carolina Court of Appeals, Plaintiff is entitled to attorney's fees as a part of the costs of defending Defendants' appeal to the North Carolina Court of Appeals. Considering among other things the time expended, the results achieved, and the experience and skill level of Plaintiff's counsel, an attorney fee of $2,500.00 is reasonable and is hereby awarded pursuant to N.C. Gen. Stat. § 97-88.
                               ***********
The foregoing Findings of Fact and Conclusions of Law engender the following:
 AWARD
1. Pursuant to the decision of the Court of Appeals and the provisions of N.C. Gen. Stat. § 97-88, Defendants shall pay Plaintiff's counsel $2,500.00 as part of the costs.
This the ___ day of August, 2011. *Page 3 
                                S/___________________ TAMMY R. NANCE COMMISSIONER
CONCURRING:
  S/___________________ LINDA CHEATHAM COMMISSIONER
  S/___________________ DANNY LEE McDONALD COMMISSIONER
 *Page 1